—Judgment, Supreme Court, New York County (Arlene Silverman, J., at pretrial proceedings; Bernard Fried, J., at jury trial), rendered June 13, 1995, convicting defendant of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
We reject defendant’s claim that he was deprived of a fair trial by the introduction of allegedly “perjured” testimony. Inconsistency in the evidence does not warrant a conclusion that perjury was committed (see, People v Kitchen, 162 AD2d 178, lv denied 76 NY2d 941). The inconsistences and their explanatory circumstances were brought to the jury’s attention or were available to defendant.
Defendant was properly permitted to proceed pro se. A fair reading of the record, including the court’s inquiry, defendant’s substantial prior exposure to criminal proceedings, and *192defendant’s obvious familiarity with legal procedures as demonstrated by his numerous pro se motions and applications, leads to the conclusion that defendant’s choice to proceed pro se, with the assistance of a legal adviser, was made knowingly and intelligently (see, People v Whitted, 113 AD2d 454). The limited nature of defendant’s legal expertise did not preclude exercise of his constitutional right of self-representation (see, People v Davis, 49 NY2d 114, 120).
The trial court appropriately exercised its discretion in denying defendant’s application for dismissal of the jury panel based upon a claim of prejudice from the remarks of a venireperson. Any possible prejudice to defendant was obviated by the court’s instruction to the panel (see, People v Ali, 241 AD2d 321).
We have considered defendant’s additional claims of error, including those raised in his pro se supplemental brief, and find them to be without merit. Concur—Ellerin, J. P., Nardelli, Rubin and Mazzarelli, JJ.